DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/11/2022 has been entered.


Claim Rejections - 35 USC § 103
Claim(s) 1, 5-78, 10-12, 14-16, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (CN 106098564).
Note: citations refer to the machine translation filed by Applicant on 7/12/2021.
Regarding claims 1, 6, and 16:
Yu discloses a semiconductor packaging structure comprising a metal foam layer [abstract; 0001]. The metal foam layer is filled with a mixture of a polymer and a heat dissipation filler [0012]. The polymer comprises epoxy resin and the filler comprises materials that are inherently electrically conductive, including carbon nanotubes, graphene, nickel-plated carbon nanotubes, and silver nanoparticles [0014; 0034].
The volume ratio of epoxy resin to filler is 4:1 to 10:1 [0035]. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the amount of filler, including over values within the presently claimed range, to provide the heat dissipation properties desired for a given end use.
The thickness of the metal foam layer is 0.3-1 mm (300-1,000 μm) [0015]. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thicknesses of the metal foam, including over values within the claimed range, to provide the desired dimensions and mechanical strength desired for a given end use.
Yu teaches the polymer can be used to increase the gap between the metal foam layer and a chip, which provides for the adjustment of heat dissipation [0032]. Additionally, the polymer “connect[s] stably” and “strictly seal[s]” the layers [0034]. As such, one of ordinary skill would recognize that Yu teaches the polymer forms a surface layer on the metal foam to provide these adhesion and heat dissipation properties.
Yu is silent with regard to the thickness of this surface layer.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of the surface layer, including over values presently claimed, to provide the desired adhesion and heat dissipation properties for a given end use. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Furthermore, by adjusting the thickness of the surface layer, one would arrive at a ratio of T/MT within the claimed range.
Regarding claims 5 and 19:
 The examiner submits Yu’s metal foam layer provides the same thermal conductivity as claimed because it is otherwise the same as claimed. Alternatively, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to adjust the thermal conductivity by adjusting the amount of heat dissipation filler to provide the desired degree of conductivity, including over values within the presently claimed range.
Regarding claim 7:
The porosity of the metal foam is 90-95% [0015].
Regarding claims 8, 11-12, and 14:
The metal foam can comprise nickel and the filler can comprise carbon nanotubes, graphene, nickel, or silver [0014]. The nanotubes are considered to have a needle shape.
Regarding claim 10:
Yu teaches the polymer can fills the metal composite, i.e., the polymer volume equals the metal volume.
Regarding claim 15:
Yu teaches the use of “nanoparticles” as the filler [0032].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use metal particles having an average particle diameter within the presently claimed range to provide heat dissipating properties as known in the art.
Regarding claim 21:
Yu is silent with regard to the sheet resistances of the composite.
One of ordinary skill in the art would recognize that Yu provides an electrically conductive composite by forming a metal foam layer filled with electrically conductive particles. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to adjust the electrical conductivity by adjusting the amount of conductive filler to provide the desired degree of conductivity, including over values resulting in a sheet resistance values as presently claimed.



Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (CN 106098564) in view of Boyd et al. (US 2016/0017999).
Regarding claim 18:
Yu discloses a semiconductor packaging structure comprising a metal foam layer as previously explained.
Yu is silent with regard to a copper foam.
Such materials were known in the art. For example, Boyd discloses a gasket comprising a foam metal skeleton embedded in a polymer body [0002; 0007]. The gasket has high thermal conductivity [0074]. Suitable metals include copper or nickel [0045].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use copper foam as the metal foam in Yu for its known heat dissipation properties.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s amendments overcome the previous rejections under 35 USC 112(a).

Applicant’s amendments to claim 1 overcome previous rejections based on Esseghir (US 2015/0223288). The reference does not provide a general range for the thickness of the metal foam, although an example having a thickness of 25.4 mm is provided [0046]. Additionally, the reference teaches cell sizes in the foam can range from 0.5-10 mm [0017-0018]. Therefore, the reference does not teach or suggest at least the claimed requirement that the metal foam has a thickness of 500 μm or less.

Applicant’s amendments to claim 1 overcome previous rejections based on Boyd (US 2016/0017999). The reference teaches the total thickness of the gasket is at least 2.5 mil (64 μm) greater than the foam metal skeleton [0044]. Therefore, the reference does not teach or suggest the claimed requirement that the surface layer has a thickness of 40 μm or less. Additionally, Boyd teaches polymers include polyurethane and fluorosilicone rubber [0042-0043]. Therefore, the reference does not teach or suggest the claimed requirement that the polymer component comprises one or more particular resins as defined in claim 1. Additionally, Boyd teaches the use of 20-80% by weight of conductive filler [0073]. Therefore, the reference does not teach or suggest at least the claimed requirement that the amount of filler is 20 parts by weight or less.
While claim 18 is rejected over Yu in view of Boyd, the latter is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely the use of copper foam as a thermally conductive metal foam, and in combination with the primary reference, discloses the presently claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787